Citation Nr: 1609294	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for left knee lateral and meniscectomy with instability, evaluated as 10 percent disabling from November 20, 1998 to September 2, 2010, and as 30 percent disabling thereafter.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed and continued a November 1999 rating decision assigning a 10 percent disability rating for left knee lateral and meniscectomy with instability, effective November 20, 1998. In September 2010, the RO issued a rating decision awarding a 30 percent disability rating, effective September 2, 2010. As VA has a well-established duty to maximize a claimant's benefits, and the Veteran has not indicated satisfaction with the ratings assigned, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the Board notes that a video conference hearing was scheduled in August 2015. The Veteran did not appear, and has not requested that a new hearing be scheduled. Accordingly, the Board finds that the Veteran's hearing request has been withdrawn. See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  From November 20, 1998 to the present, the Veteran's left knee disability was characterized by frequent episodes of "locking," pain and effusion into the joint.  

2.  From November 20, 1998 to October 21, 2008, the Veteran's left knee disability was manifested by slight lateral instability. 

3. From October 21, 2008 to September 2, 2010, the Veteran's left knee disability was manifested by severe lateral instability. 

4. From October 1, 2013 to the present, the Veteran's left knee disability was manifested by severe lateral instability, but not by ankylosis, limitation of extension, or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1. The criteria for a separate rating under DC 5258 have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5258 (2015).

2. The criteria for a rating in excess of 10 percent disabling for the period of November 20, 1998 to October 21, 2008, pursuant to DC 5257, have not been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2015).

3. The criteria for a rating of 30 percent disabling for the period of October 21, 2008 to September 2, 2010, under DC 5257, have been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2015).

4. The criteria for a rating in excess of 30 percent disabling, for the period of September 2, 2010 to the present have not been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5256, 5261, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated March 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA treatment records, private treatment records, and Social Security records. The Veteran also received VA joint examinations in July 1999, May 2000, November 2004, August 2005, October 2008, September 2010, November 2012, and October 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the standard working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2015).

With particular respect to the joints, the disability factors reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2015).

The provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2015) shall be considered in determining the degree of limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The intent of the schedule is to recognize painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). When the evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2015). DeLuca, 8 Vet. App. at 206. 

Under Diagnostic Code 5256, ratings of 30 percent through 60 percent are warranted with evidence showing varying degrees of ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).

Under Diagnostic Code 5257, a 20 percent rating is warranted with evidence showing moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted with evidence of severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Under Diagnostic Code 5260, ratings of zero percent (noncompensable) through 30 percent are warranted with evidence showing varying degrees of limited flexion. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, ratings of zero percent (noncompensable) through 50 percent are warranted with evidence showing varying degrees of limited extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

Under Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2015).

Analysis

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In this case, a November 1999 rating decision awarded service connection for the Veteran's left knee disability and assigned a 10 percent disability rating, effective November 20, 1998. A September 2010 rating decision increased the disability rating to 30 percent, effective September 2, 2010. The Veteran now contends that his service-connected left knee disability warrants a higher rating than 10 percent prior to September 2, 2010, and 30 percent thereafter. 

As the Veteran's claim is divided into two distinct periods of time, the Board's analysis will address each period in turn. 

November 20, 1998 to September 2, 2010

The Veteran was previously assigned a 10 percent disability rating for the period of November 20, 1998 to September 2, 2010 under Diagnostic Code 5257. For the Veteran to be assigned an increased rating under this Diagnostic Code, he must show that his symptoms qualified as moderate or severe during the relevant timeframe. 

VA treatment records dated January 1999 to May 2002 indicated lateral collateral varus instability of the left knee. During this time, the Veteran reported a history of chronic pain and instability of the left knee, and the use of a knee brace to assist with ambulation. Accompanying x-rays showed degenerative lateral joint disease with joint space narrowing, sclerotic margins, and cystic changes in the lateral tibial plateau and lateral femoral condyle. Minor instability of the left knee was noted in 1999. The records are silent on the matter of recurrent subluxation.

The Veteran underwent magnetic resonance imaging (MRI) in July 1999. At that time, the Veteran reported a history of numbness and pain in the left knee. Mild degenerative changes and a small effusion were present, with a small dorsosuperior patella osteophyte and hypertrophic spurring of the tibial spines. The MRI indicated intact cruciate ligaments, medial and lateral collateral ligamentous complexes, and infrapatellar tendon. The records are silent on the matters of recurrent subluxation and lateral instability. 

The Veteran underwent VA joints examination in July 1999. At that time, the Veteran reported weakness, stiffness, swelling, and locking of the left knee three to four times a day. The Veteran further indicated that he could not stand without the use of a knee brace, and that he commonly used ibuprofen to manage his symptoms. The Veteran had flexion to 75 degrees, with hyperextension limited to five degrees. The VA examiner noted that the Veteran could not perform a squat, wobbled while standing on one leg, and was generally unstable during the examination. 

In a January 2000 lay statement, the Veteran reported pain, discomfort, and limitation of motion in the left knee. 

The Veteran underwent VA joints examination in May 2000. At that time, the Veteran reported weakness, occasional swelling, fatigability, lack of endurance, and daily flare-ups in the left knee. The Veteran denied heat and redness, instability, or giving away or locking. The Veteran indicated the use of ice packs, hot soaks, elevation, and Naprosyn to manage his symptoms, but reported that he no longer utilized a knee brace to assist with ambulation. The Veteran had flexion to 90 degrees. No limitation of extension or recurrent subluxation of the left knee was reported. 

The Veteran received an MRI in January 2002, which revealed mild degenerative spurring of the tibial plateaus bilaterally compatible with degenerative osteoarthritis. No significant interval change was noted since the Veteran's July 1999 MRI. 

VA treatment records dated May 2002 to August 2006 include the Veteran's ongoing reports of pain, stiffness, instability, and weakness in the left knee. The Veteran further noted the continued use of Naprosyn to manage his symptoms, and the use of a knee brace to assist with ambulation. No recurrent subluxation or lateral instability was observed by a physician during this time. 

The Veteran underwent VA joints examination in November 2004. At that time, the Veteran reported ongoing pain and instability of the left knee, such that the knee occasionally "gives out" or locks up. The Veteran indicated that certain activities, including exercise, aggravated his pain. The Veteran noted the occasional use of a cane to assist with ambulation, and the use of a knee brace when he anticipated significant walking. The left knee had active and passive flexion to 80 degrees, and no limitation of extension. With regard to the Veteran's collateral ligaments, mild instability was observed in the left knee. Further, the Veteran's cruciate ligaments were reported as grossly intact without instability. The examination report is silent on the matter of recurrent subluxation.

The Veteran underwent VA joints examination in August 2005. At that time, the Veteran reported a worsening of his symptoms, including some difficulty with ambulation, stability, and movement. The Veteran noted the occasional use of a knee brace if he anticipated standing for extended periods of time. The Veteran had flexion to 90 degrees and no limitation of extension. The VA examiner reported that he did not observe instability or ligament laxity of the collateral ligaments, but that there was evidence of positive patellar compression, such that the patella slipped out of the patellofemoral groove on flexion and extension. The examination report is silent on the matter of recurrent subluxation.

VA treatment records dated April 2007 to November 2008 include the Veteran's ongoing reports of pain and instability in the left knee. Some locking was reported during this time. The Veteran noted the weekly use of a knee brace to assist with ambulation. In July 2008, ligament instability was noted; the Veteran also had flexion to 90 degrees and no limitation of extension. In August 2008, the Veteran received arthroscopic surgery. In September 2008, a focal defect in the articular cartilage of the medial femoral condyle was reported. There was also smooth thinning of the jugular cartilage of the medial knee joint. Anterior/posterior cruciate ligament stability at both 30 and 90 degrees of flexion was mild. Medial/lateral collateral ligament stability at both 0 and 30 degrees was normal. The records are silent on the matter of recurrent subluxation.

May 2008 and August 2008 letters from VA physician Dr. James Irons' noted his ongoing treatment of the Veteran for chronic pain and severe neuropathy in both legs. Dr. Irons stated that the Veteran had walked with an antalgic gait for the past fifteen years, and opined that this caused additional problems including right knee, right shoulder, and lumbar back pain. 

The Veteran underwent VA joints examination in October 2008. At that time, the Veteran reported ongoing pain and instability of the left knee, and the daily use of a brace and cane to assist with ambulation. The Veteran had flexion to 80 degrees and no limitation of extension. The VA examiner observed anterior and posterior instability of the left knee during the examination. No episodes of dislocation, locking, or subluxation were reported. As a result, the VA examiner diagnosed the Veteran with lateral/medial meniscectomy, instability, and tricompartment arthritis, with significant impact on the Veteran's occupational activities. 

Private medical records dated November 2009 to December 2009 include the Veteran's ongoing reports of significant left knee pain, and daily use of a brace and cane to assist with ambulation. An accompanying MRI revealed bilateral meniscal tears and cystic changes. The Veteran had bone on bone articulation in the lateral compartment. The Veteran had a range of motion from five to 110 degrees. There was no varus or valgus instability to stressing. Bilateral joint lines were tender, with patellofemoral crepitation. As such, the Veteran was diagnosed with probable advanced osteoarthritis. 

In a December 2009 lay statement, the Veteran stated that his knee was unstable and unable to bear weight without the assistance of ambulatory devices.  As such, the Veteran indicated the use of a leg brace, ankle brace, cane, and compression stockings. The Veteran further noted limited success with the use of medication to manage pain.

VA treatment records dated January 2010 to September 2010 include the Veteran's ongoing reports of pain and instability in the left knee, and the daily use of a brace to assist with ambulation. The records are silent on the matter of recurrent subluxation.

Upon reviewing the evidence of record, the Board finds that a staged rating is warranted. For the Veteran to be granted an increased rating under this Diagnostic Code, there must be evidence of moderate or severe recurrent subluxation or lateral instability.

First, an increased rating for the period of November 20, 1998 to October 21, 2008 is not warranted. During this time, the Veteran's records do not contain evidence of recurrent subluxation, but do contain consistent reports from the Veteran regarding instability of the left knee. Laypersons are competent to report symptoms they observe through their senses. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds that the Veteran is competent and credible to report instability of the left knee during this time.

However, the evidence of record does not indicate that the left knee instability experienced during this time qualifies as moderate or severe. Instead, the Veteran's instability is inconsistent in severity throughout. At times, the Veteran reports notable instability of the knee, while at others, the Veteran denies instability altogether. Further, although the Veteran reports the use of a knee brace and cane to assist with ambulation, his reliance on these devices is similarly inconsistent. At times, the Veteran appears to rely heavily on these devices, while at others, the Veteran reports their use only for specific purposes or at specific times. Finally, the Veteran's medical records contain varying reports regarding observed instability by a medical professional. During those times when instability was observed, it was typically noted as slight or mild. As such, the Board does not find sufficient justification to increase the Veteran's disability rating from November 20, 1998 to October 21, 2008.

However, the Board finds that an increased rating for the period of October 21, 2008 to September 2, 2010 is warranted. The Veteran underwent VA joints examination in October 2008, at which time the VA examiner observed instability of the left knee, with a significant impact on the Veteran's occupational activities. At that time, the Veteran also reported the daily use of a brace and cane to assist with ambulation. The Veteran later confirmed the daily need to utilize such devices, as his knee was unable to bear his weight without assistance. Given the consistency of the Veteran's reports since October 2008, and the diagnosis of left knee instability by a VA examiner, the Board finds that a disability rating of 30 percent is warranted for the period of October 21, 2008 to September 2, 2010 for severe lateral instability.

September 2, 2010 to Present 

The Veteran was previously assigned a 30 percent disability rating for the period of September 2, 2010 to the present under Diagnostic Code 5257. As such, the Veteran may only be granted an increased disability rating if his symptoms qualify under Diagnostic Codes 5256, 5261, or 5262.   

The Veteran underwent VA joints examination in September 2010. At that time, the Veteran reported ongoing pain, weakness, instability, and stiffness of the left knee, to include daily episodes of dislocation or subluxation. The Veteran reported daily use of a knee brace to assist with ambulation. The VA examiner noted crepitation, grinding, and snapping upon movement, and recorded medial/lateral and anterior/posterior instability. The Veteran's left knee flexion was to 39 degrees, with no evidence of limitation of extension. 

VA treatment records dated September 2010 to November 2010 indicate the Veteran's continued use of a cane to assist with ambulation. The Veteran further reported the use of ice packs and limitation movement to manage his symptoms. Arthritic changes in the left knee were noted. An October 2010 MRI revealed degenerative joint disease (DJD) of the left knee involving all three knee joint compartments. No normal meniscus was identified. There was narrowing of the body and blunting of the posterior horn of the medial meniscus consistent with complex tear or partial resection. There was chronic partial tear of the anterior cruciate ligament, and large knee joint effusion.

In a December 2010 lay statement, the Veteran indicated that he has bone-on-bone scraping of the knee which causes severe instability. 

VA treatment records dated September 2011 include the Veteran's reports of ongoing pain. The Veteran further reported the consistent, but not constant, use of a knee brace to assist with ambulation. At that time, a VA physician reported that the Veteran had full range of motion of the left knee, with no significant instability. There were diffuse degenerative arthritic changes with absent menisci. 

VA treatment records dated March 2012 to December 2012 include the Veteran's ongoing reports of pain and instability in the left knee. Although the Veteran noted continued use of the knee brace during this time, he also indicated that constant use of the brace caused additional problems and was avoided when possible. 

The Board notes that the Veteran applied for Social Security disability benefits in March 2012. This application included an opinion from Dr. Irons that the Veteran was permanently disabled, in part due to his left knee disability. The Veteran was later granted SSA benefits beginning September 2012, upon the SSA's determination that the Veteran is disabled without an expectation of medical improvement. 

The Veteran underwent VA knee and lower leg examination in November 2012. At that time, the Veteran reported increasing pain, episodes of locking, and flare-ups which decrease range of motion. He reported the regular use of a brace and constant use of a cane to assist with ambulation. The Veteran had flexion to 95 degrees and no degree of hyperextension, with normal strength upon flexion and extension. The Veteran further had tenderness or pain to palpitation for joint line or soft tissue of the left knee. The VA examiner noted that the Veteran did not have functional loss or impairment of the knee. There was no evidence of recurrent subluxation. Joint stability tests were not performed during this examination. 

VA treatment records dated October 2013 to October 2015 include the Veteran's ongoing reports of pain and instability in the left knee. Weakness was noted in the left extensor at the left knee. The Veteran was encouraged to use his knee brace as much as possible to assist with ambulation. The records are silent on the matter of recurrent subluxation.

The Veteran underwent VA knee and lower leg examination in October 2015. At that time, the Veteran reported severe left knee pain accompanied by daily flare-ups. The Veteran further noted functional impairment as a result, such that he is largely limited to sedentary activity. The Veteran had flexion to 90 degrees and extension limited to five degrees, and was able to achieve active movement against some resistance with both forward flexion and extension. There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and of crepitus. Although there were no signs of weakness, fatigability, incoordination, or instability, the VA examiner noted that the Veteran's knee was not observed during a flare-up or after extended use. There was no evidence of ankylosis, any tibular impairment, or any fibular impairment.   

Upon reviewing the evidence of record, the Board finds that an increased rating under Diagnostic Codes 5256, 5261, or 5262 is not warranted. At no time does the record reflect evidence of ankylosis or impairment of the tibia or fibula sufficient to justify an increased rating. Further, the Veteran's medical records do not reflect any limitation of extension during this time. As such, the Board finds that the 30 percent disability rating for the period of September 2, 2010 to the present is appropriate.

However, from November 20, 1998 to the present, the Veteran's left knee disability was characterized by frequent episodes of "locking," pain and effusion into the joint.  Therefore, a separate 20 percent rating under diagnostic code 5258 is warranted.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's primary symptoms during the relevant timeframes are pain, weakness, and instability of the knee. Although the Veteran experiences some functional impairment as a result of his left knee disability, he is largely able to manage his symptoms through the use of assisted devices. As such, the Veteran's symptoms, including pain and instability, have been properly accounted for, and the criteria for the assigned disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology. As such, the schedular evaluation is adequate, and no referral is required. 







ORDER

Entitlement to a separate rating of 20 percent under diagnostic code 5258 is granted for the entire appeal period.  

Entitlement to a disability rating in excess of 10 percent for left knee lateral and meniscectomy with instability for the period of November 20, 1998 to October 21, 2008, is denied.

Entitlement to a disability rating of 30 percent for left knee lateral and meniscectomy with instability for the period of October 21, 2008 to September 2, 2010, is granted.

Entitlement to a disability rating in excess of 30 percent for left knee lateral and meniscectomy with instability for the period of September 2, 2010 to the present is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


